Fain, Judge,
concurring.
{¶ 24} I concur fully in Judge Kline’s thoughtful opinion for the court.
{¶ 25} I write separately only to note the unsatisfactory result in this case and to recommend a legislative solution for the General Assembly’s consideration.
{¶ 26} R.C. 2911.13(A), proscribing the offense with which Johnson is charged, provides as follows:
{¶ 27} “No person by force, stealth, or deception, shall trespass in an unoccupied structure, with purpose to commit therein any theft offense, as defined in section 2913.01 of the Revised Code, or any felony.”
{¶ 28} The Legislative Service Commission’s comment, in 1973, concerning this section is as follows:
{¶ 29} “This section defines an offense identical to burglary, except that the structure involved in a violation of this section is unoccupied rather than occupied.”
{¶ 30} Actually, as the breaking-and-entering and burglary statutes are presently worded, there is one other difference. Breaking and entering requires the purpose to commit a felony or a theft offense, whereas burglary requires the purpose to commit any criminal offense. Thus, one who trespasses in an occupied structure by means of force, stealth, or deception, with the purpose to commit a misdemeanor offense other than a theft offense, is guilty of burglary, while one who trespasses in an unoccupied structure with the same intent is not *445guilty of breaking and entering. With this one exception, the offenses are identical except for the nature of the structure in which the trespass occurs.
{¶ 31} Obviously, a structure is either occupied or it is unoccupied. But because the offenses of burglary and breaking and entering are separately defined, the fact that the structure involved is unoccupied becomes an essential element of breaking and entering that the state is required to prove beyond a reasonable doubt. The unfortunate consequence is that the ambiguous nature of the structure involved may leave the state in a position where it is unable to prove, beyond reasonable doubt, that the structure is occupied, but it is also unable to prove, beyond a reasonable doubt, that the structure is unoccupied. This, despite the indisputable fact that the structure must be one or the other.
{¶ 32} So, in a situation like the one before us, where there is sufficient evidence to prove that a defendant has used force, stealth, or deception to trespass in a structure, with a purpose to commit a felony or a theft offense, he cannot be convicted of either burglary or breaking and entering, despite the fact that he has necessarily committed one or the other of those offenses.
{¶ 33} It would seem to me that the General Assembly could avoid this unsatisfactory situation by eliminating the word “unoccupied” from the phrase “unoccupied structure” in R.C. 2911.13(A). Thus, one who uses force, stealth, or deception to trespass in a structure, for the purpose of committing therein a felony or a theft offense, will necessarily be guilty of breaking and entering, and if the structure is occupied, the offender will be guilty of the greater offense of burglary.
{¶ 34} The only problem with this fix is an allied-offenses-of-similar-import problem. If the breaking-and-entering offense were reworded in the manner I have suggested, it would not actually be a lesser included offense of Burglary. This is because it would be possible to commit burglary without committing breaking and entering, if the offender’s purpose were to commit upon the premises a misdemeanor offense other than a theft offense. Thus, under a strict allied-offenses-of-similar-import analysis, one who uses force, stealth, or deception to trespass in an occupied structure, with a purpose to commit a felony or a theft offense therein, could be convicted of both burglary and breaking and entering, if the statute proscribing the latter were to be amended in the manner suggested.
{¶ 35} If this problem were deemed serious enough to require a legislative fix, the General Assembly could either broaden the purpose requirement in the breaking-and-entering statute to include a purpose to commit any criminal offense, so it would then be a lesser included offense of burglary, or narrow the purpose requirement in the burglary statute to mirror the purpose requirement *446in the breaking-and-entering statute, so that breaking and entering would again become a lesser included offense of burglary.